 470DECISIONSOF- NATIONAL LABOR RELATIONS BOARDRespondent,notwithstanding that the Respondent was not then certified as the rep-resentative of Melson's employees,without a petition being filed under Section 9(c)of the Act, Respondent engaged in unfair labor practices within the meaning ofSection 8(b) (7) (C) of the Act.'4.Theaforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]San DiegoCounty Waitersand Bartenders Union Local 500 inalliancewith HotelService EmployeesUnion Local402, sub-sidiary to the Hotel and Restaurant Employees BartendersInternational Union affiliatedwith- the AFL-CI0 [Norhunt,Inc., d/b/a Joe Hunt's Restaurant]andJoe Hunt.Case No.21-CP-51.September 7, 1962DECISION AND ORDEROn October 16, 1961, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that theyceaseand desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report. * Therealfter, the Respondents and the GeneralCounsel filed exceptions to the Intermediate Report and the Respond-ents a brief in support of their exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the en-tire record in this case, including the Intermediate Report, the ex-ceptions, and brief, and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner with the following modifi-cations and additions.We agree with the Trial Examiner's finding that an object of Re-spondents' picketing was to compel the Employer to recognize andbargain with the Respondents.However, even though picketing isconducted for a proscribed object, a violation of Section 8(b) (7) (C)is not established if the picketingis, asin the instantcase,for purposeof truthfully advising the public, including consumers, that the Em-1The TrialExaminer,in his conclusions of law, failed to find that the Employer is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.We so find.Additionally,the Trial Examiner also found, as a conclusion of law,thatan object of thepicketingwas to "induce" the Employerto recognize Respondents as the collective-bargaining representative of its employees and to "induce"the Employer to enter into acollective-bargaining contract with them.We shall amend this conclusion of law by strik-ing the word"Induce" and substituting the words"force or require."138 NLRB No. 55. SAN DIEGO COUNTY WAITERS & BARTENDERS LOCAL 500471ployer does not employ members of, or have a contract with, a labororganization,unlesssuch picketing has "an effect" within the mean-ing of the publicity proviso to Section 8(b) (7) (C).1As set forth inRetail Clerks Union Local 324 and Retail Clerks Union Local 770,et al. (Barker Bros. Corp. and Gold's, Inc.),3a companion case issuedtoday, such "effect" finding turns at least with respect to retail estab-lishments on whether the picketing has disrupted, interfered with,or curtailed the Employer's business.The record establishes that all the truckdrivers employed by liquordistributors supplying the Employer refused to cross the picket linetomake deliveries at the Employer's restaurant in La Jolla, Cali-fornia, during the period from June 9 to on or about August 23,1961, and thus all the liquor used by the restaurant had to be obtainedby the bartender and bar manager from suppliers' docks or ware-houses and carried to the restaurant in a station wagon.Moreover,during this period, Joe Hunt, an owner of the restaurant, was forcedto pick up most of the beer and bar supplies at a service station twoblocks from the restaurant-the nearest point to which the driverswould approach the picket line.It is clear that the picketing compelled the Employer to modifyitsmethod of doing business with suppliers whose products wereessential to its daily operations and that the picketing has disruptedand interfered with the Employer's business.Accordingly, we findthat the impact on the picketed Employer's business was sufficientto constitute "an effect" within the meaning of Section 8(b) (7) (C).4In view of the foregoing, and since the Respondents picketed formore than 30 days without filing a petition, we find that the Re-spondents violated 8(b) (7) (C) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, San DiegoCounty Waiters and Bartenders Union Local 500 in alliance withHotel Service Employees Union Local 402, Subsidiary to the Hoteland Restaurant Employees Bartenders International Union affiliatedwith the AFL-CIO, its officers, agents, representatives, successors, andassigns, shall:2We do not agree with the Trial Examiner's conclusion that so longas anobject ofRespondents' picketing was to compel the Employer to recognize the Respondents and todeal with them, it is immaterial that the picketing may have also had the purpose ofinforming the public that the Employer had not contracted with the Respondents. Seeour opinion inCrown Cafeteria,135 NLRB 1183.8138 NLRB 478.' Ibid. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from picketing or causing to be picketed orthreatening to cause to be picketed Norhunt, Inc., d/b/a Joe Hunt'sRestaurant, La Jolla, California, where an object thereof is forcingor requiring said Employer to recognize or bargain with them as therepresentative to said Employer's employees in violation of Section8(b) (7) (C) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a) Post at its business offices and meeting halls in San Diego (andLa Jolla, if any), copies of the notice attached hereto marked "Ap-pendix." 5Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after having been dulysigned by an authorized representative of the Respondents, be postedby them immediately upon receipt thereof, and be maintained for aperiod of 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarily posted.Rea-sonable steps shall be taken by the Respondents to insure that suchnotices are not altered, defaced, or covered by any other material.(b) Transmit to the Regional Director for the Twenty-first Regionsigned copies of said notice for posting at the Employer's premises,said Employer willing, in places where notices to employees are cus-tomarily posted.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.MEMBERS RODGERS and LEEDOM,concurring :We find, as do our colleagues, that the Respondents' picketing, com-mencing June 9, 1961, had an object of recognition and bargainingwithin the meaing of Section 8 (b) (7) of the Act.We also agree thatthe Respondents' picket signs utilized, in substantial form, the lan-guage of the second proviso to Section 8(b) (7) (C). However, we donot agree that the Respondents' picketing thereby became "informa-tional" and would have received the immunization of the second pro-viso to 8(b) (7) (C), but for the delivery stoppages.As we said in ourdissenting opinion inCrown Cafeteria, 135NLRB 570, we believe Con-gress intended that so-called informational picketing may be con-ducted only when there is no independent evidence of a proscribedobject and where such picketing does not have the effect of inducing awork stoppage.Accordingly, we would here find, as did the Trial Ex-5 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." SAN DIEGO COUNTY WAITERS & BARTENDERS LOCAL 500473aminer, that the Respondents' picketing violated Section 8(b) (7) (C)because it is clear from all the record evidence that, despite the lan-guage of the picket signs, the picketing had both an object and the pur-pose of compelling the Employer to recognize the Respondents and todeal with them.Moreover, even if the picketing could be deemed to qualify forthe protection of the second proviso to 8 (b) (7) (C), we would find, notfor the reasons set forth by our colleagues,6 but rather for the reasonsset forth in our dissenting opinion inBarker Bros. Corp. and Gold's,Inc.,138 NLRB 478, that "an effect" of the Respondent's picketingwas to induce delivery stoppages within the meaning of the statute?6We are constrainedto note thatour colleages in this case appear to be distinguishingbetween"retail establishments" and otherbusiness so far as the term "effect"In Sec-tion8(b) (7) (C)is concerned.No such distinctionappears in our colleagues'decision inBark o- Bros Corp and Gold's, Inc,138 NLRB '478, which our colleagues are using toexpress their interpretationof the so-called publicity proviso.Needless tosay, this addi-tional glosswhich ourcolleagues now add has no basis inthe language, intent, ormeaningof the statuteSee our dissenting opinioninBarker Brothers.7 The Boardisdecidingtoday fourcases arisingunder thesecond proviso to Section8(b) (7) (C)In two of these cases,Barker Bros Corp and Gold's, Inc.,138 NLRB 478,andRetail Clerks InternatidnalAssociation,Local 57, AFL-CIO (HeatedStores Company),138 NLRB 498, the majority is dismissing the complaints in their entirety.We haveexplained in our dissenting opinion inBarker Bros.,why we believe thatthe interpreta-tionby the majority of the phrase "an effect," asit appearsin the secondproviso, takentogether with the majority's views in theCrowncase, virtuallynullifies the prohibitionscontainedin Section 8(b) (7) (C).We do not believe that the fact that in the other twocasesissuing today,Local Union429,International Brotherhood of Electrical Workers,AFL-CIO (Sam M. Melson d/b/a Sam Dtelson, General Contractor,138 NLRB 460, andthe instantcase, the majorityisdecidingthat Section 8(b) (7) (C)has been violated,requiresany qualification of these views.It is not our position that the majority willnever find a violation of Section8(b) (7) (C).The vice oftheir position Is that theyhave construedthe statutein such a mannerthat onlyflagrant union activity such aswas involvedin the instantcase and inMel8on,which cannot be excused under anypossible interpretation of Section8(b) (7) (C),will be found unlawful.This view, wethink, frustratesthe clearlyexpressed intent of Congress and, for all practical purposes,excises Section8('b) (7) (C) from the Act.APPENDIXNOTICE TO ALL MEMBERS OF SAN DIEGO COUNTY WAITERS AND BAR-TENDERS UNION LOCAL 500 AND HOTEL SERVICE EMPLOYEES UNIONLOCAL 402, AND TO EMPLOYEES OF JOE HUNT'S RESTAURANT OF LAJOLLA, CALIFORNIAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT picket or cause to be picketed or threaten tocause to be picketed Norhunt, Inc., d/b/a Joe Hunt's Restaurant,La Jolla, California, where an object thereof is to force or re-quire said Employer to recognize or to bargain with us as the 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of its employees in violation of Section8 (b) (7) (C)of the Act.SAN DIEGO COUNTY WAITERS ANDBARTENDERSUNION LOCAL 500,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)HOTEL SERVICE EMPLOYEESUNION LOCAL 402,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for60 days from the datehereof,and mustnot be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 849 South Broadway, Los Angeles 14, California, TelephoneNumber, Richmond 9-4711, Extension 1031, if they have any ques-tion concerningthisnotice orcompliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe case involves an alleged violation of Section8(b)(7)(C)of the NationalLabor Relations Act, as amended,29 U.S C.Sec. 151,et seq.,herein called the Act.The complaint alleges in substance that the Respondents,without being certifiedas collective-bargaining representatives of the employees of Joe Hunt's Restaurant inLa Jolla, California(herein sometimes called the La Jolla restaurant and sometimescalled the Employer),and without having filed a petition under Section 9(c) of theAct, on or about June 3, 1961, demanded that the Employer recognize and bargainwith them as collective-bargaining representatives of said employees,and on andafter June 9, 1961,picketed the Employer with picket signs stating, on one side,that the Employer had no contract with either of the Respondents,and on the otherside, "AFL-CIO Picket,"that an object of said picketing was to force or requirethe Employer to recognize or bargain with Respondents as the collective-bargainingrepresentatives of the Employer's employees or to force or require the employees ofthe Employer to accept or select the Respondents as their collective-bargaining rep-resentatives;and that, as a consequence of the picketing,employees of the Employer'ssuppliers and of other employers refused in the course of their employment to makedeliveries or to perform services for their respective employers at the Employer'spremises.The Respondents'answer admitted the picketing and that they were notcertified and had not filed a petition but denied the other allegations of unfairlabor practices.Pursuant to notice,a hearing was held before Trial Examiner James R. Hemingwayin San Diego, California, on September 6, 1961.At the opening of the hearing, theGeneral Counsel made a motion to amend the complaint with respect to the factsof commerce,and the motion,unopposed,was granted.At the conclusion of theGeneral Counsel's case,the Respondents made a motion to dismiss the complaint.The motion was denied without prejudiceto their right to renew the motion at theclose of the hearing.At the close of the hearing the General Counsel made a motionto conform the complaint to the evidence with respect to immaterial matters.Themotion was granted.The parties requested and the Trial Examiner fixed a time forthe filing of briefs.Within such time,briefswere filed and they have been con-sidered.From my observation of the witnesses,and upon the entire record in the case, Imake the following: SAN DIEGOCOUNTY WAITERS& BARTENDERS LOCAL 500475FINDINGS OF FACTS1.THE BUSINESS OF THE EMPLOYERThe Employer, a restaurant and cocktail bar, engaged in business in La Jolla,California, sinceMay 17, 1961, is owned by Norhunt, Inc., a California Corpora-tion.From May 17 to August 31, 1961, the Employer's gross sales amounted toapproximately $117,000.During the same period, the Employer purchased, for useand resale in its said restaurant and cocktail bar, beverages, foods, and supplies whichoriginated outside the State of California, valued at approximately $25,000. Project-ing the Employer's business on an anual rate, but figuring it at a rate about 15 per-cent lower than for the first 31/2 months, since that period included purchases tobuild tip an inventory, the Employer'sgross annual businessat La Jolla would beapproximately $341,000.On a like basis, its purchases of supplies originating out ofthe State of California would be approximately $74,000 for a 1-year period.In order to increase the Employer's gross volume of business from the figure shownto $500,000, which is the amount set for retail establishments by the Board'sjurisdictional standards, theGeneral Counsel has also adduced evidence of theinterrelation of the Respondents with other businesses in order to include the grosssales of those businesses as well.The evidence discloses that the stockholders in Norhunt, Inc., are Joe M. Hunt,G. Robert Sloane, Lee Norton, and Walter Norton, with each owning 25 percentof the stock.Hunt is vice president and general manager.Sloane is treasurer.Walter Norton is inactive in Norhunt affairs.Hunt and Sloane also have businessinterests in Yuma, Arizona. Joe Hunt's Restaurant in Yuma is a partnership in whichHunt and Sloane each have a 371/2 percent interest.This business includes arestaurant and steak house, a cocktail lounge and bar, and a luncheon restaurantcalledHam-N-Bun.Under the same roof with this restaurant but in a separateroom is "Joe Hunt's Bowling Lane," in connection with which Hunt and Sloaneoperate a bar and cocktail lounge known as "Joe Hunt's Sport Center, Inc."Huntis president and Sloane is vice president thereof. Stockownership in the Sport Centeris divided equally between Hunt and Sloane.Hunt also operates,as a soleproprietor-ship, "Hunt's at the Track," a restaurant and bar at the Greyhound Club in Yuma,pursuant to a concession by said club.All bookkeeping functions for Norhunt, Inc., at La Jolla, California, and for eachof the several named Hunt enterprises at Yuma, Arizona, are performed at 2755Fourth Avenue, Yuma, Arizona, under the direction of, and by, Sloane. This in-cludes all accounts receivable and payable records and facilities for writing checks.Sloane has authority (albeit not exclusive authority) to sign checks for any of thenamed enterprises, and he does so.Hunt was general manager of the Yuma restaurant until May 1, 1961, when the LaJolla restaurant was near its opening date.Then he turned over management of theYuma restaurant and the Sport Center to Sloane, while he, himself, became generalmanager of the La Jolla restaurant.As manager, Sloane consults Hunt about mattersof major expenses, matters of policy, and about employment problems at Yuma.When Sloane was called out of town for a while in June 1961, Hunt returned fromLa Jolla to Yuma to fill in for Sloane there. Before the La Jolla restaurant opened,Hunt asked several of his Yuma employees if they wished to go to La Jolla and,when they accepted the offer, he transferred them.After the opening, two morewere transferred the same way.Hunt determines wage rates, vacations, and employ-ment policies both at Yuma and at La Jolla. The wage rates at La Jolla are higherthan at Yuma. The vacation policy is expected to be the same. Except for em-ployees transferring from Yuma to La Jolla, the employees at La Jolla had not yetaccumulated enough service to be entitled to a vacation, so the occasion had not yetrequired the institution of a vacation plan. In computing accumulated service fordetermination of vacations of the transferred employees, their accumulated Yumaservice will be counted at La Jolla.Hunt sometimes uses employees from the Yuma restaurant in his operations atHunt's at the Track, such employees working at both places at different hours in thesame day.During a convention there in May 1961, Hunt even took some of theLa Jolla employees back to Yumato assist.Although its records are kept in Yuma, Norhunt, Inc., has its own bank account inLa Jolla, upon which payroll and other checks are drawn.Although Walter Nortonis inactive, Lee Norton is learning the business of Norhunt and is expected eventuallyto take over management of the La Jolla operations, leaving Hunt free to go backand forth between La Jolla and Yuma in the management of the businesses in bothlocations.The data when Lee Norton will become the manager at La Jolla is not 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDyet fixed. In fact, Norton had been out of California for a period of about 6 weeksbefore the hearing and apparently was still away.By arrangements for proration of the costs between the respective owners, the Yumarestaurant and the La Jolla restaurant have been jointly advertised in newspapers andon posterboards as Joe Hunt's Restaurants, with locations shown at La Jolla andYuma. Certain supplies for both restaurants are purchased from a common source.This includes charcoal, meats, match books, cocktail napkins, highball glasses, menus,and blank menu covers. The match covers, cocktail napkins (used in both restaurantsand in the Sport Center), the menus, and blank menu covers (with menus not yetprinted in them) all bear the inscriptions "Joe Hunt's" or "Joe Hunt's Restaurants"and "La Jolla-Yuma." The cocktailglassesused in La Jolla bear the inscription"Joe Hunt's Restaurant, Yuma, Arizona."It is the General Counsel's contention that the foregoing facts show the existenceof an integrated enterprise.The Respondents claim that it is not and point tothe differences in ownership, the differences in control, the lack of any contractright to transfer employees, and the diverse determination of labor policy.The variations in ownership are of little importantce, as may be seen from caseswhere separate employers are grouped for jurisdictional purposes when they are as-sociated for the purpose of negotiating labor contracts.' In such cases each Employerhas a separate nonoverlapping proprietary interest.Nor is it material that in thedetermination of the existence of a single enterprise each segment is under differentlocalmanagement?As to the transfer of employees, it is true that Hunt had no contract with em-ployees of the various restaurants and cocktail lounges which gave him the rightto transfer them from one place to another.However, a contract was apparentlyunnecessary, since Hunt was able to accomplish such transfers by common consent.The fact that an interchange of employees is accomplished without compulsion ofemployees does not alter the fact that such interchange is accomplished when theneed arises, and the fact that an interchange takes place when the necessity arisesdemonstrates a measure of integration which must be considered with other evi-dence of integration.The Respondents also contend that Hunt has not the soleright to determine labor policy, since he consulted other owners of Norhunt inmeeting with the representatives of the Respondents and considering their proposals.This evidence does not derrogate from the force of the evidence that Hunt determinedwage rates, vacations, and the need for transfer of employees.Despite the evidencethat the Yuma and the La Jolla restaurants require local management, it is evidentthatHunt is the one man in both locations with the most restaurant experienceand that determination of labor policies is left largely in his hands.On all the evidence, I conclude and find that Norhunt, Inc., and the variousenterprises in Yuma are so far integrated that for jurisdictional purposes they con-stitute a single enterprise .3In the calendar year 1960, Joe Hunt's Restaurant, Yuma, Arizona, had gross salesof food and beverages in the amount of $309,606.35. For the first 6 months of1961, it had gross sales of foods and beverages of $177,523.For the fiscal yearending July 31, 1961, Joe Hunt's Sport Center, Inc., had a gross volume of businessof $57,845.98.From July 1, 1960, to June 30, 1961, Joe Hunt's Restaurant and Joe Hunt'sSport Center, Inc., purchased and received meats and beverages originating outsidethe State of Arizona valued in excess of $53,000 for use and resale in their res-taurant and bar operations.From January to September 6, 1961, Hunt's at the Track had a gross volume ofbusiness of $34,310.67.The total volume of business annually for the several restaurants, bars, andcocktail lounges, computing the La Jolla operations on a projected annual basis, iswell in excess of $700,000.Even if only the two restaurants were considered, thetotal business would be farin excessof the $500,000 gross required under theBoard's standards for restaurants.4Since the Board's policy regarding its optionalassertion of jurisdiction is met, the only remaining question is whether or not theBoard has jurisdiction in thelegal sense.Ithas been found that the purchases'E g ,American Linen SupplyCo., etat,128 NLRB 639;WestsideMarket OwnersAssociation,et at.,126 NLRB 167.2Southwest Hotels, Inc. (GradyManningHotel),126 NLRB 11512Orkin Exterminating Company,Inc. (of Kentucky),115 NLRB 622;LevitzServiceCompany,121 NLRB 205;SouthwestHotels,Inc. (Grady ManningHotel),126 NLRB1151;Emil Denemark, Inc,120 NLRB 1059.' Southern Cafeteria Operating Company,Case No 10-RC-4436 (October29, 1959, notpublished in NLRB volumes) ;Bickford'sInc.,110 NLRB 1904. SAN DIEGO COUNTY WAITERS &BARTENDERSLOCAL 500477of the La Jolla restaurant of foods and beverages that originated outside the Stateof California on an annual basis would exceed $70,000., The Employer alone, there-fore, has made purchases indirectly from outside the State which are substantialand have an impact upon commerce among the several States.5 The purchases offoods and beverages in the Yuma restaurants and cocktail bars would bring thatamount to well in excess of $100,000.These figures are certainly notde minimis,eAccordingly, I find that the Board has legal jurisdiction and that it will effectuatethe policies of the Act to assert jurisdiction in this case.II.THE LABOR ORGANIZATIONS INVOLVEDRespondents, San Diego County Waiters and Bartenders Union Local 500 andHotel Service Employees Union Local 402, are, respectively, labor organizationswithin the meaning of Section 2(5) of the Act.III.UNFAIR LABOR PRACTICESLoretta Proctor, a business representative for Respondent Local 402, on or aboutMay 3, 1961, informed Joe Hunt she would like to have him sign a contract withthe Union.Hunt replied that he had neverseena contract.Proctor left but re-turned about a week later and gave Hunt a copy of the contract used by her union.Subsequently, on or about May 14, 1961, Proctor phoned Hunt, asked if he hadread the contract, and requested a meeting.One was set for Friday, May 19, 1961.On the afternoon of May 19, Proctor, Gustavus Mureo, a business representativefor Respondent Local 500, and Charles Hardy, president of The Local Joint Board,met with Hunt, Sloane, and Lee Norton.?Mureo presented a restaurant contractand a hotel contract, and asked Hunt tosign"one or the other." Proctor and Mureowanted an answer by the following week, but Norton wanted his lawyer to see itand said that it might be several weeks or more before he could discuss a contract.On June 9, 1961, the Respondents commenced picketing the Employer with signsbearing, on one side, the legend, "This establishment has no contract with Waitersand Bartenders Local 500 and Culinary Alliance Local 402," and on the other side,"AFL-CIO picket."Charles Hardy, the president of The Local Joint Board, com-prised of Local 500 and Local 402, who was present at the beginning of the May19 meeting, described above, was the person empowered to authorize this picketing.The Respondents contend first that the picketing was not shown to have beenfor prohibited objectives. - They reason that the lapse of time between the date ofthemeeting of the union representatives with the representatives of the Employerand the date of the commencement of the picketing, a lapse of approximately 3weeks, disassociates the picketing from the request for recognition.The Respond-ents further argue that their objective could not have been to bargain with theEmployer because Proctor and Mureo were not authorized to negotiate the termsof a contract, their authority being limited to attempting to procure the signatureof the Employer on a form contract. Such argument is not persuasive.None ofthe facts referred to by the Respondents alters my conclusion that the picketing wasfor an illegal objective.The fact that the union representatives had no authorityto vary the terms of the Union's form contract does not alter the fact that theUnion sought to contract with the Employer.This alone is sufficient to indicatethat the Respondents had in mind requiring the Employer to recognize them as thebargaining representative for the Employer's employees.The lapse of 3 weeksbetween the request for a signing of their contract and the commencement of picket-ing may readily be explained by the fact that Norton had indicated that he wouldrequire several weeks to consider the contracts before he could give an answer.When the Respondents failed to hear from the Employer after those few weeks,they were warranted in believing that the Employer was unwilling to sign theircontract.I conclude that the picketing had as one objective, at least, the puttingof pressure upon the Employer to cause it to sign such contract. That the picketingmay have had the purpose also of informing the public that the Employer had no'tcontracted with the Respondents is immaterialso long as oneof the purposes ofthe picketing was to compel the Employer to recognize the Respondents and todeal with them.85 SeeLeonard SmitZey and Joseph W. Drown, d/b/a Crown Cafeteria, a Co-partnership,130 NLRB 570.8 SeeSouthwest Hotels, Inc. (Grady Mantning Hotel),126 NLRB 1151;Westside MarketOwnersAssociation,et al.,126 NLRB 167.7Hardy excused himself after Introductions.8 Leonard Smitley and Joseph W.Drown,d/b/a Crown Cafeteria,a Co-partnership,130 NLRB 570;Cartage and Terminal Management Corporation,130 NLRB 558. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undisputed that the Respondents failed within 30 days to file a petition under'Section 9(c) of the Act, and it is unrefuted, and I find, that the picketing did, in fact,result in inducing employees of suppliers not to deliver goods to the Employer overa period of time during which the picketing took place.I conclude and I find, therefore, that the Respondents, by picketing for recogni-tion at Joe Hunt's Restaurant in La Jolla, California, for more than 30 days, withouta petition under Section 9(c) of the Act having been filed, violated Section8(b)(7)(C) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with the operations of the Employer described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1.The Respondents, San Diego County Waiters and Bartenders Union Local 500and Hotel Service Employees Union Local 402, are labor organizations within 'themeaning of Section 2(5) of the Act.2.The Respondents have not either jointly or severally been certified as the col-lective-bargaining representative of the Employer's employees.3.On and after June 9, 1961, the Respondents engaged in picketing the premisesof the Employer, Norhunt, Inc., d/b/a Joe Hunt's Restaurant, with the effect ofinducing employees of other employers in the course of their employment notto pick up or deliver or transport goods or not to perform services.4.The picketing mentioned in paragraph 3, above, was conducted without a peti-tion having been filed under Section 9(c) of the Act within 30 days after thecommencement of said picketing.5.An object of such picketing was to induce Norhunt, Inc., to recognize theRespondents as the collective-bargaining representative of its employees and toinduceNorhunt, Inc., d/b/a Joe Hunt's Restaurant, to enter into a collective-bargaining contract with them.6.By such picketing, the Respondents have, and each of them has, engaged inand is engaging in unfair labor practices within the meaning of Section 8(b) (7) (C)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Retail Clerks Union Local 324 and Retail Clerks Union Local 770,both affiliated with Retail Clerks International Association,AFL-CIOandBarker Bros. Corp. and Gold's, Inc.Case No.21-CP-44.September 7, 1962DECISION AND ORDEROn a joint charge duly filed on March 17, 1961, by Barker Bros.Corp. and Gold's, Inc., the General Counsel for the National LaborRelations Board by the Regional Director for the Twenty-first Regionissued a complaint and notice of hearing on April 25, 1961, againstRetail Clerks Union Local 324 and Retail Clerks Union Local 770,both affiliated with Retail Clerks International Association, AFL-CIO, hereinafter referred to as Respondents, alleging that Respond-ents had engaged in and were engaging in unfair labor practices af-138 NLRB No. 54.